DISMISS and Opinion Filed October 25, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00757-CV

                      JOHNATHAN COOPER, Appellant
                                 V.
                        MICHAEL MOWLA, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-17693

                        MEMORANDUM OPINION
                 Before Justices Molberg, Nowell, and Goldstein
                          Opinion by Justice Goldstein
      This appeal from the trial court’s March 30, 2021 order granting appellee’s

motion for dismissal under Texas Rule of Civil Procedure 91a was filed as a

restricted appeal on August 31, 2021. See TEX. R. APP. P. 26.1(c), 30 (both

concerning restricted appeals); TEX. R. CIV. P. 91a (concerning baseless causes of

action). After reviewing the clerk’s record, we questioned our jurisdiction over the

appeal as the dismissal order did not address appellee’s request, in the motion to

dismiss, for attorney’s fees and it appeared the appeal had been prematurely filed.

See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (subject to mostly
statutory exceptions, appeal may be taken only from final judgment that disposes of

all parties and claims).

      At our request, the parties filed letter briefs addressing our concern. Both

parties note that on September 17, 2021, appellee filed in the trial court a “waiver of

right to attorney’s fees effective March 30, 2021.” The waiver asserted that “[w]hen

the Court signed the March 30, 2021 Order, [appellee] chose to not pursue his right

to request attorney’s fees. [Appellee] waived this right as of March 30, 2021.”

(emphasis in original) Appellant questions the veracity of the waiver in his letter

brief, but appellee maintains that as a result of the waiver, the dismissal order is final

and appealable.

      We note appellee’s Rule 91a motion for dismissal was heard by submission

and stated, with regard to attorney’s fees, that “[u]pon the granting of this motion,

[appellee] requests a hearing so that he may present evidence of his costs and fees

necessary to defend against [appellant’s] frivolous claims.” Although appellee

asserts he waived his right to fees as of March 30, nothing in the trial court’s docket

sheet or elsewhere in the clerk’s record reflects the trial court was aware, at the time

it signed the dismissal order, that appellee waived his right to fees such that the order

is final. And nothing before us reflects that, since the filing of the waiver on

September 17, a final order has been signed.




                                          –2–
      Based on the record before us, we conclude the appeal was filed prematurely.

Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P.

42.3(a).



                                         /Bonnie Lee Goldstein/
                                         BONNIE LEE GOLDSTEIN
                                         JUSTICE




210757F.P05




                                      –3–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JOHNATHAN COOPER, Appellant                 On Appeal from the 192nd Judicial
                                            District Court, Dallas County, Texas
No. 05-21-00757-CV         V.               Trial Court Cause No. DC-20-17693.
                                            Opinion delivered by Justice
MICHAEL MOWLA, Appellee                     Goldstein, Justices Molberg and
                                            Nowell participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered October 25, 2021.




                                      –4–